SECOND DIVISION
                             RICKMAN, C. J.,
                       MILLER, P. J., and DOYLE, P. J.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                              https://www.gaappeals.us/rules



                                                                      April 8, 2022




In the Court of Appeals of Georgia
 A22A0529. NEWTON COUNTY BOARD OF EDUCATION v.
     NOLLEY.

      RICKMAN, Chief Judge.

      In this workers’ compensation case, the Newton County School District (“the

employer”) sought discretionary review of the superior court’s order affirming the

decision of the appellate division of the State Board of Workers’ Compensation,

which found that Ray Nolley (“the employee”)’s claim for temporary total disability

benefits was not time-barred. We granted the employer’s discretionary application to

determine whether the superior court had jurisdiction to review the decision of the

appellate division. For the following reasons, we reverse the superior court’s

judgment and remand the case for proceedings consistent with this opinion.
      The record shows that in 2008 the employee suffered a compensable injury. As

a result, he received temporary total disability (“TTD”) income benefits until May

2016, and permanent partial disability benefits until September 2016. In November

2016, the employee filed an application for a hearing, specifically seeking TTD

benefits based on the catastrophic nature of the claim. Approximately six months

later, the employee filed another request for catastrophic designation of the claim and

his hearing request was removed from the docket.

      The employee filed a new hearing request in October 2018, but a month later

that request was also taken off the active docket. In July and December 2020, the

employee filed new requests seeking TTD benefits. The employer contested the new

filings for TTD benefits, arguing that the statue of limitations had run on that claim.

The ALJ found that the employee’s November 2016 application for hearing

“continues to be viable, and is not barred by the change-in-condition statute of

limitations.” The appellate division adopted the ALJ’s decision, and the superior

court adopted and affirmed the appellate division’s decision.

      Pursuant to the workers’ compensation statute,

      [e]ither party to the dispute may, within 20 days from the date of any
      such final award or within 20 days from the date of any other final order


                                          2
      or judgment of the members of the board . . . appeal from the decision
      in such final award or from any other final decision of the board to the
      superior court of the county in which the injury occurred[.]


OCGA § 34-9-105 (b). “Nowhere in our workers’ compensation statute is there

provision for an interlocutory appeal.” (Citation and punctuation omitted.) GAC,

MFG/Processing v. Busbin, 233 Ga. App. 406, 406 (504 SE2d 270) (1998).

      The statute plainly, clearly, and unambiguously prescribes that only a
      final award, order, judgment, or decision of the board is subject to
      appeal to the superior court. The Workers’ Compensation Act makes no
      provision for an appeal to the superior court from a decision by the full
      board other than one which grants or denies compensation.


(Citation and punctuation omitted; emphasis in original.) Id.

      Our review of the record shows that this case remains pending before the trial

division of the State Board because, the ALJ determined that the employee’s hearing

request “continue[d] to be viable” and the appellate division adopted the ALJ’s

award. “As the appellate division’s decision rendered the case pending before the trial

division of the State Board, the superior court should have declined to review the

employer’s appeal because such an interlocutory appeal is unauthorized under the

Workers’ Compensation Act.” GAC, MFG/Processing, 233 Ga. App. at 406.


                                          3
Accordingly, the superior court’s judgment affirming the appellate division’s decision

is reversed, and the superior court is directed to dismiss the appeal as premature. See

Augusta Coca Cola v. Smalls, 260 Ga. App. 465, 465 (579 SE2d 873) (2003); GAC,

MFG/Processing, 233 Ga. App. at 406.

      Judgment reversed and case remanded. Miller, P. J., and Doyle, P. J. concur.




                                          4